DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-6 and 8-10 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Simek (20180139431).
Referring to claim 1, Simek shows a device comprising:
a laser (see figure 3 Ref 204 also see paragraph 80) configured to rotate about an azimuth axis (see figure 3 note the rotation of 204 about the Y axis) of the device and an elevation axis of the device (see paragraph 68 note the depth detection component can have a 360° FOV horizontally and 180° vertically, with the embodiment of a laser for the depth detection component this shows the vertical scanning of the laser);
a plurality of cameras (see figure 3 Ref 206) configured to have a collective field-of-view that includes a collective elevation field-of-view (see paragraph 68) and a collective azimuth field-of-view (see paragraph 68), the collective elevation field-of-view including at least twenty-five percent of a 360° elevation view about the elevation axis (see paragraph 68 note the 180°  collective vertical FOV) and the collective azimuth field-of-view that including at least 75% of a 360° azimuth view about the azimuth axis (see paragraph 68 note the 360° collective FOV horizontally); and
a control system (see figure 4 Ref 404) configured to:
direct the laser to rotate about the azimuth axis and the elevation axis such that the laser is configured to scan a setting (see paragraph 90); and direct the plurality of cameras to each begin capturing an image of the setting at substantially the same time (see paragraph 90).
Referring to claim 2, Simek shows the control system is configured to direct the plurality of cameras to capture one or more images while the device is being moved (see paragraph 90 note the rotation of the rotatable stage).
Referring to claim 3, Simek shows the plurality of cameras includes at least four cameras positioned on the device horizontally offset from each other (see figure 4 note the four cameras Ref 206 also see paragraph 87 note the four fisheye cameras arranged at different locations around the housing in different pointing directions, also see paragraph 71 note each of the corners can include a camera).
Referring to claim 4, Siemk shows the control system is configured to carry out a method as follows:
identifying one or more features in one or more images of a setting captured by the plurality of cameras associated with a laser scanner while the laser scanner is at a first location, the one or more features corresponding to one or more elements in the setting;
tracking the one or more features within a plurality of images captured by the plurality of cameras, the plurality of images being captured during movement of the laser scanner away from the first location; and
estimating at least one of a position and an orientation of the laser scanner at a second location with respect to the first location based on the tracking of the one or more features (see paragraph 91 note the SLAM analysis also see paragraph 122 also see paragraph 196 note the visual odometry).
Referring to claim 6, Siemk shows the control system is configured to carry out the method with further steps of:
correlating the one or more features with scan point data associated with the one or more elements, the scan point data being derived from a scan of the setting by a laser of the laser scanner while the laser scanner is at the first location; and
estimating the at least one of a position and an orientation of the laser scanner further based on the correlating of the one or more features with the scan point data (see paragraph 122 and 196 note the SLAM and visual odometry uses position in 2D and 3D requiring the depth detection).
Referring to claim 7, Siemk shows determining an approximate registration between a first scan taken by the laser scanner at a first location and a second scan taken by the laser scanner at a second location based on the estimating of at least one of the position and the orientation of the second location with respect to the first location (see figure 16 Ref 1606).
Referring to claim 8, Siemk shows refining the approximate registration between the first scan and the second scan based on a first scan-point cloud and a second scan-point cloud, the first scan-point cloud including the first scan point data and the second scan-point cloud including second scan point data derived from the second scan (see figure 16 Ref 1608).
Referring to claim 10, Siemk shows the plurality of cameras are configured to rotate about the azimuth axis and fixed with respect to the elevation axis (see paragraph 32 note the cameras are on a rotatable stage also see figure 2A and 3 note the cameras are fixed in the corners).  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Simek (20180139431) in view of Soubra (20140156219).
Referring to claim 7, Siemk shows determining the location of the position and orientation of the laser scanning however fails to show generating a user notification when a certainty of at least one of the position and the orientation of the laser scanner with respect to the first location is below a threshold.
Soubra shows a similar device that includes generating a user notification when a certainty of at least one of the position and the orientation of the laser scanner with respect to the first location is below a threshold (see paragraph 62).  It would have been obvious to include the notification as shown by Soubra because this allows the user to adjust the device to ensure proper measurements can be made and the position can be determined.  
Double Patenting
Double patenting rejections in the non-final dated 4/6/2022 have been overcome. 

Conclusion

Response to Arguments
Applicant's arguments filed 6/30/2022 have been fully considered but they are not persuasive.
Referring to the argument that the rejection of claim 1, Simek (20180139431) is not supported by neither Bell (application 14/070426 USPG 20140125767) nor the provisional application (61/603221) (for the purposes of identifying support the 20140125767 PGPUB will be references).  
Bell lends support to the laser as claimed (see paragraph 49), a plurality of cameras configured to have a collective field-of-view that includes a collective elevation field-of-view and a collective azimuth field-of-view, the collective elevation field-of-view including at least twenty-five percent of a 360° elevation view about the elevation axis (see figure 5) and the collective azimuth field-of-view that including at least 75% of a 360° azimuth view about the azimuth axis (see paragraph 39);
a control system (see paragraph 181-182) configured to
direct the laser to rotate about the azimuth axis and the elevation axis such that the laser is configured to scan a setting; and direct the plurality of cameras to each begin capturing an image of the setting at substantially the same time (see paragraph 183-187 also see figures 10, 11, and 14).
Note that while the disclosure of Bell (20140125767 with corresponding application 14/070426) is not identical, it does disclose the elements cited in the reference Simek (20180139431).
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to LUKE D RATCLIFFE whose telephone number is (571)272-3110. The examiner can normally be reached M-F 9:00AM-5:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Isam Alsomiri can be reached on 571-272-6970. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LUKE D RATCLIFFE/Primary Examiner, Art Unit 3645